In an action to recover a balance allegedly due on a series of promissory notes, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated April 15,1983, as, in part, denied his motion for summary judgment. Order affirmed insofar as appealed from, without costs or disbursements. Since the loan agreements between the parties unmistakably refer to the individual defendants only, we agree with Special Term that an issue of fact exists as to the true identity of the borrower (see Schneider v Phelps, 41 NY2d 238; Hoffman v Nashem Motors 20 NY2d 513; Am-Elm Realty v Stivers, 55 AD2d 349; Kaye v Keret, 89 AD2d 885). An issue of fact having been raised, Special Term correctly denied, in part, the motion for summary judgment (see Zuckerman v City of New York, 49 NY2d 557). Titone, J. P., Mangano, O’Connor and Brown, JJ., concur.